Defendant waived indictment and pleaded guilty to two one-count superior court informations charging him with sodomy in the first degree and sodomy in the second degree. As part of the negotiated plea agreement, defendant waived his right to ap*969peal. County Court thereafter sentónced defendant, as agreed, to an aggregate prison term of 14 years, followed by five years of postrelease supervision. This appeal ensued.
Defendant’s only contention, that his agreed-upon sentence is harsh and excessive, is precluded by virtue of his valid waiver of appeal (see People v Walley, 63 AD3d 1284, 1286 [2009]; People v Lopez, 52 AD3d 852, 853 [2008]; People v Tedesco, 38 AD3d 1102, 1103 [2007], lv denied 8 NY3d 991 [2007]). Consequently, we affirm defendant’s judgment of conviction.
Mercure, J.E, Spain, Lahtinen, Kavanagh and McCarthy, JJ., concur. Ordered that the judgment is affirmed.